Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the application filed on 07/09/2019.
Claims 1-20 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 9, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over NPL (Katz et al., “Using Recurrent Neural Networks for Decompilation”, 2018) hereinafter Katz in view of Devane (US 2006/0064680 A1) and further in view of NPL (Wang et al., “Learning to Encode Text as Human-Readable Summaries using Generative Adversarial Networks”, Oct 2018) hereinafter Wang.

Regarding claim 1, Katz discloses
A method implemented using one or more processors, comprising: 
processing a source code snippet programmed in a base programming language to generate a first low-level representation (Katz [pg. 3, left col., last paragraph and right col., first paragraph] discloses processing open-source software packages that contain c source code as the base programming language to produce corresponding binary output as low-level representation of the snippet as further illustrated in Fig. 2. Where the Modified Clang compiler associates binary with its corresponding code snippet); 
decompiling the first low-level representation to generate an unnaturalistic source code snippet in a target programming language (Katz [pg. 10, right col., 3rd paragraph] discloses translating binary code snippets to LLVM intermediate representation (IR) where the LLVM IR is the unnaturalistic source code); 
Katz lacks 
applying the unnaturalistic source code snippet in the target programming language as input across a target programming language generator to generate a synthetically-naturalistic source code snippet in the target programming language; 
applying the synthetically-naturalistic source code snippet in the target language as input across a target programming language discriminator to generate output classifying the synthetically-naturalistic source code snippet as being synthetic or human-generated; and 
training one or both of the target programming language discriminator and the target programming language generator based on an adversarial loss of the output of the target programming language discriminator.

applying the unnaturalistic source code snippet in the target programming language as input across a target programming language generator to generate a synthetically-naturalistic source code snippet in the target programming language (Devane [0037] teaches applying the IR representation of a source file across the back end component 206 to yield a desired target language 208 as further illustrated in Fig. 3. Where back end element 206 is analogous to the generator in which 206 may output a target language in C or C++ format which is analogous to the synthetically-naturalistic source code); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Katz to incorporate the teachings of Devane to “applying the unnaturalistic source code snippet in the target programming language as input across a target programming language generator to generate a synthetically-naturalistic source code snippet in the target programming language” in order to efficiently and quickly allow many different source codes in target languages be generated from the unnaturalistic source code.
Wang teaches
applying the synthetically-naturalistic source code snippet in the target language as input across a target programming language discriminator to generate output classifying the synthetically-naturalistic source code snippet as being synthetic or human-generated (Wang [pg. 2, left col., 1st paragraph] teaches the concept of applying output from a generator to the discriminator in order for the discriminator to discriminate between the generator output and the human output as ; and 
training one or both of the target programming language discriminator and the target programming language generator based on an adversarial loss of the output of the target programming language discriminator (Wang [pg. 3, right col., paragraphs 3-5] teach training the generator and the discriminator based on the adversarial loss based on the output of the discriminator. Further [pg. 4, section 5 GAN Training] teaches the adversarial training and further defines the discriminator loss).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Katz in view of Devane to incorporate the teachings of Wang et al. to “applying the synthetically-naturalistic source code snippet in the target language as input across a target programming language discriminator to generate output classifying the synthetically-naturalistic source code snippet as being synthetic or human-generated and training one or both of the target programming language discriminator and the target programming language generator based on an adversarial loss of the output of the target programming language discriminator” in order to efficiently differentiate the data and accurately train the model based on system requirements. Further, classifying output as fake vs real and training the discriminator and/or generator based on adversarial loss requires less 

Regarding claim 9, it’s directed to a method having similar limitations cited in claim 1. Thus claim 9 is also rejected under the same rationale as cited in the rejection of claim 1 above except for the last limitation
Devane further teaches
rendering, as output of a software development application, the synthetically- naturalistic source code snippet in the target programming language (Devane [0037] the back end element 206 output a target language 208 in C or C++ which is further illustrated in Fig. 3 and Fig. 4. Where the output in C or C++ language is analogous to the synthetically-naturalistic source code).

Regarding claim 13, it’s directed to a system having similar limitations cited in claim 1. Thus claim 13 is also rejected under the same rationale as cited in the rejection of claim 1 above.

Claims 2, 10, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over NPL (Katz et al., “Using Recurrent Neural Networks for Decompilation”, 2018) hereinafter Katz in view of Devane (US 2006/0064680 A1) and further in view of NPL (Wang et al., “Learning to Encode Text as Human-Readable Summaries using Generative Adversarial Networks”, Oct 2018) hereinafter Wang and further in view of Grimmer et al. (US 2017/0046137 A1).

Regarding claim 2, Katz in view of Devane and further in view of Wang combination teach
The method of claim 1, 
the combination lacks explicitly
wherein the source code snippet programmed in the base programming language is also applied as input across the target language generator along with the unnaturalistic source code snippet in the target programming language.
Grimmer et al. teaches
wherein the source code snippet programmed in the base programming language is also applied as input across the target language generator along with the unnaturalistic source code snippet in the target programming language (Grimmer et al. [0015] teaches the concept of applying two different languages across a generation unit as further illustrated in Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Grimmer et al. to “wherein the source code snippet programmed in the base programming language is also applied as input across the target language generator along with the unnaturalistic source code snippet in the target programming language” in order to efficiently produce diverse output based on the input to allow developers with different options developing a system. This further allows greater flexibility for the developer.
Regarding claim 10, it’s directed to a method having similar limitations cited in claim 2. Thus claim 10 is also rejected under the same rationale as cited in the rejection of claim 2 above.

Regarding claim 14, it’s directed to a system having similar limitations cited in claim 2. Thus claim 14 is also rejected under the same rationale as cited in the rejection of claim 2 above.

Claims 3, 5-6 and 15, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over NPL (Katz et al., “Using Recurrent Neural Networks for Decompilation”, 2018) hereinafter Katz in view of Devane (US 2006/0064680 A1) and further in view of NPL (Wang et al., “Learning to Encode Text as Human-Readable Summaries using Generative Adversarial Networks”, Oct 2018) hereinafter Wang and further in view of Hwang et al. (US 2020/0372694 A1).

Regarding claim 3, the combination teaches
The method of claim 1, further comprising: 
applying the synthetically-naturalistic source code snippet in the target programming language as input across a base programming language generator to generate a synthetically- naturalistic source code snippet in the base programming language; 
applying the synthetically-naturalistic source code snippet in the base programming language as input across a base programming language discriminator to generate output classifying the synthetically-naturalistic source code snippet in the base programming language as being synthetic or human-generated; and 
training one or both of the base programming language discriminator and the base programming language generator based on an adversarial loss of the output of the base programming language discriminator.
the combination lacks the concept
a second generator that takes the output from the first generator, applying the output from the first generator across a second discriminator and training the first generator/discriminator based on the discriminator output.
Hwang et al. teaches the concept
a second generator that takes the output from the first generator and applying the output from the first generator across a second discriminator (Hwang et al. [0043]-[0050] teaches a first GAN containing a first generator and first discriminator along with a second GAN containing a second generator and a second discriminator. Further the second generator receives input from the first generator as illustrated in Fig. 4 where the output is further applied across the second generator. Where training to both GANs is based on the output from the discriminator as taught in [0045]-[0046] and [0048]-[0049]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Hwang et al. to “a second generator that takes the output from the first generator, applying the output from the first generator across a second discriminator and training the first generator/discriminator based on the discriminator output.” in order 

Regarding claim 5, Wang further teaches
The method of claim 3, wherein one or both of the base programming language discriminator and the base programming language generator are further trained based on a similarity between the source code snippet programmed in the base programming language and the synthetically-naturalistic source code snippet in the base programming language (Wang [pg. 4, section 5 GAN Training] teaches the concept of training the generator based on the similarity between the generated output and the human output. Where this is in combination with Katz in view of Devane which taught the source code snippet and the synthetically-naturalistic source code snippet).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Katz in view of Devane to incorporate the teachings of Wang et al. to “wherein one or both of the base programming language discriminator and the base programming language generator are further trained based on a similarity between the source code snippet programmed in the base programming language and the synthetically-naturalistic source code snippet in the base programming language” in order to efficiently differentiate the data and accurately train the model based on system requirements which most closely represent the required data. 

Regarding claim 6, Katz further discloses
The method of claim 5, wherein the similarity comprises an edit distance (Katz [pg. 6, IV. Results, paragraph 3] teaches the measure of accuracy is based on the edit distance).

Regarding claim 15, it’s directed to a system having similar limitations cited in claim 3. Thus claim 15 is also rejected under the same rationale as cited in the rejection of claim 3 above.

Regarding claim 17, it’s directed to a system having similar limitations cited in claim 5. Thus claim 17 is also rejected under the same rationale as cited in the rejection of claim 5 above.

Regarding claim 18, it’s directed to a system having similar limitations cited in claim 6. Thus claim 18 is also rejected under the same rationale as cited in the rejection of claim 6 above.

Claims 7-8, 11-12 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over NPL (Katz et al., “Using Recurrent Neural Networks for Decompilation”, 2018) hereinafter Katz in view of Devane (US 2006/0064680 A1) and further in view of NPL (Wang et al., “Learning to Encode Text as Human-Readable Summaries using Generative Adversarial Networks”, Oct 2018) hereinafter Wang and further in view of Episkopos et al. (US 7,861,226 B1).

Regarding claim 7, the combination teaches
The method of claim 1, 
the combination lacks explicitly
wherein the first low-level representation comprises object code.
Episkopos et al. teaches
wherein the first low-level representation comprises object code (Episkopos et al. [col. 7, lines 51-55] teaches the low-level language may be object code).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Episkopos et al. to “wherein the first low-level representation comprises object code” in order to efficiently and quickly execute instructions using object code and allow the system to follow on with other tasks.

Regarding claim 8, the combination teaches
The method of claim 1, 
the combination lacks explicitly
wherein the first low-level representation comprises bytecode.
Episkopos et al. teaches
wherein the first low-level representation comprises bytecode (Episkopos et al. [col. 7, lines 51-55] teaches the low-level language may be bytecode).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the 

Regarding claim 11, it’s directed to a method having similar limitations cited in claim 7. Thus claim 11 is also rejected under the same rationale as cited in the rejection of claim 7 above.

Regarding claim 12, it’s directed to a method having similar limitations cited in claim 8. Thus claim 12 is also rejected under the same rationale as cited in the rejection of claim 8 above.

Regarding claim 19, it’s directed to a system having similar limitations cited in claim 7. Thus claim 19 is also rejected under the same rationale as cited in the rejection of claim 7 above.

Regarding claim 20, it’s directed to a system having similar limitations cited in claim 8. Thus claim 20 is also rejected under the same rationale as cited in the rejection of claim 8 above.

	
Allowable Subject Matter
Claims 4 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Noor Alkhateeb whose telephone number is (313)446-4909.  The examiner can normally be reached on Monday – Friday 7:30-4:30 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat C Do can be reached on (571)272-3721.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/NOOR ALKHATEEB/Patent Examiner, Art Unit 2193                                                                                                                                                                                                        

/Chat C Do/Supervisory Patent Examiner, Art Unit 2193